DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 09/09/2020 is accepted and entered.
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Nova is now cited to disclose a connector with two fluid paths, where one fluid path contains a sensor that senses recirculated flow.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 21, 40, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nova et al (US 6340588).
Regarding Claim 20, Nova discloses a medical drain for draining exudate flow from a surgical site (the connector is fully capable of being used in a surgical drain system instead of a dialysis system), comprising:
a tube (T connector 636, Fig. 63) including a first fluid path and a second fluid path (see Image 1); and
at least one sensor (pH sensors 632, 634, Fig. 63) located in the first fluid path (see Image 1) of the tube and configured to be exposed to exudate flow and located in a region of re-circulatory exudate flow (the T connector is fully capable of being used in a surgical drain system instead of a dialysis system; there would be a region of re-circulatory flow at the junction of the two flow paths due to fluid mechanics).

    PNG
    media_image1.png
    274
    561
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 63 of Nova
Regarding Claim 21, Nova discloses the first fluid path (see Image 1) is within a vertical limb of a T shaped section of the tube (636, Fig. 63).
Regarding Claim 40, Nova discloses the at least one sensor (632, 634, Fig. 63) are mounted to provide a sensor surface directed at an angle to a longitudinal axis of 
Regarding Claim 41, Nova discloses the at least one sensor (632, 634, Fig. 63) comprises a plurality of sensors (632, 634, Fig. 63) located at region of re-circulatory flow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nova et al (US 6340588) in view of Miller et al (US 2015/0328430).
Regarding Claims 22-24, 27, and 28, Nova is silent regarding a flow modifying means located in the tube to provide or enhance a re-circulatory exudate flow over the at least one sensor, wherein the flow modifying means comprises at least one turbulator, wherein the turbulator comprises a projection extending inwardly to a longitudinal axis of the tube from an internal face of the tube, wherein the turbulator comprises an inclined face, and wherein the turbulator extends in a direction of flow and forms a wedge shape in longitudinal section. 
Miller teaches a biomedical sensor manifold, thus being in the same field of endeavor, with a flow modifying means (diverter 308, Fig. 11; ¶ [0140] indicates the diverter can be a ramp) to provide or enhance re-circulatory flow over a sensor (313, Fig. 11; ¶ [0140]), wherein the flow modifying means (308, Fig. 11; ¶ [0140] indicates the diverter can be a ramp) comprises at least one turbulator (ramp 308, Fig. 11; ¶ [0140]) comprising a projection extending inwardly to a longitudinal axis of the tube from an internal face of the tube (see Image 2; Fig. 11 has been annotated to replace the straight diverter in the image with a ramp as disclosed in ¶ [0140]), wherein the turbulator comprises an inclined face (see Image 2), and wherein the turbulator extends in a direction of flow and forms a wedge shape in longitudinal section (see Image 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Nova to have a flow modifying means that provides or enhances a re-circulatory flow over the at least one sensor, wherein the flow modifying means is a ramp shaped turbulator, to redirect the flow towards the sensor device allowing for a better measurement (as motivated by Miller ¶ [0140]).

    PNG
    media_image2.png
    327
    617
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 11 of Miller
Regarding Claims 25 and 26, Nova/Miller is silent whether the turbulator projects inwardly by a distance in the range of 1/5 to 1/3 of a diameter of the tube, wherein the distance is ¼ of the diameter of the tube.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbulator of Nova/Miller to have the turbulator project inwardly by a distance in the range of 1/5 to 1/3 of a diameter 
Regarding Claims 29 and 30, Nova/Miller is silent whether the turbulator extends in the direction of flow by a distance in the range of 10% to 70% of a diameter of the tube, wherein the turbulator extends in the direction of flow by the distance equal to 50% of the diameter of the tube.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbulator of Nova/Miller to have the turbulator extend in a direction of flow by the distance in the range of 10% to 70%, specifically 50%, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), 
Regarding Claims 31 and 32, Nova/Miller is silent whether the inclined face is inclined at an angle to an inner wall of the tube, the angle ranging from 14.5 degrees to 45 degrees or from 14.5 degrees to 30 degrees.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbulator of Nova/Miller to have an incline angle between 14.5 degrees to 45 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Nova/Miller would not operate differently with the claimed incline angle since the device would function appropriately with the claimed incline angle. Further, applicant places no criticality on the range claimed, indicating simply that the incline angle “may” be varied (instant application ¶ [0018]).
Regarding Claims 37 and 38, Nova further discloses the at least one sensor (632, 634, Fig. 63) is integrally formed on a wall of the tube (Col. 142 line 45 – Col. 143 line 9; the telemetry components are mislabeled as 632 in the specification but 
Regarding Claim 39, Nova further discloses the at least one sensor (632, 634, Fig. 63) is mounted on a removable support located in the vertical limb of the T shaped section of the tube (see Image 1; Col 142 line 45 – Col. 143 line 9; the telemetry device can be a plug that is inserted into the connector to allow the sensors to come into contact with the fluid – this plug would be removable).
Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nova et al (US 6340588) in view of Miller et al (US 2015/0328430) further in view of Drbal et al (US 2016/0018347).
Regarding Claims 33-35, Nova/Miller is silent whether the at least one sensor is located at the end of the inclined face of the turbulator.
Drbal teaches a sensor device to determine medical fluids, thus being in the same field of endeavor of medical sensor devices, with a sensor attached to the end of an inclined face that protrudes inwardly into a tube (¶ [0327], Figs. 39A-39E). The placement of the sensor at the end of the inclined face of the protrusion ensures that fluid comes into contact with the sensor when flowing through the tube so measurements can be obtained (¶ [0327]).
Therefore, it would have been obvious to modify the inclined face of the turbulator of Nova/Miller to have a sensor located at the end of the inclined face to ensure the fluid comes into contact with the sensor prior to becoming turbulent so multiple measurements can be obtained from the fluid (as motivated by Drbal ¶ [0327]).
Claim 36, Nova/Miller is silent whether the at least one sensor is a microelectrode sensor or an array of microelectrode sensors. However, Nova does teach that the sensors are electrode sensors (Col. 142 lines 59-60).
Drbal teaches the sensor is comprised of an array of microelectrode sensors (¶ [0523]). This structure facilitates fabrication and assembly of the sensors and improves the connectivity of the microstructures (¶ [0523]).
Therefore, it would have been obvious to modify the sensors of Nova/Miller to comprise an array of microelectrode sensors to facilitate fabrication, assembly, and connectivity of the sensors (as motivated by Drbal ¶ [0523]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.